IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 149 WM 2018
                                               :
                      Respondent               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 GREGG ANDREW TCHIRKOW,                        :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the “Application for Recusal and/or

Disqualification,” treated as an Application for Extraordinary Relief, is DENIED.